            Case 3:19-cr-00059-LRH-WGC Document 30 Filed 09/09/20 Page 1 of 2



1
                                       UNITED STATES DISTRICT COURT
2
                                            DISTRICT OF NEVADA
3                                                  RENO
4
     UNITED STATES OF AMERICA                            Case No.: 3:19-cr-00059-LRH-WGC
5

6    v.
                                                         ORDER RE:
7    ERIC SAXTY,                                         IN-PERSON HEARING
8
             IT IS HEREBY ORDERED that an in-person imposition of sentence hearing will be
9
     conducted in Courtroom 3 of the Bruce R. Thompson Federal Courthouse at 2:30 p.m. on
10
     Monday, September 14, 2020.
11           The Court is closely following and reinforcing the guidelines from the CDC and other
12   relevant heath authorities and is taking precautionary measures to limit the potential spread of the
13   COVID-19 virus. For example:
14               •   Persons who exhibit COVID-19 symptoms, have had contact with COVID-19
                     positive individuals, or have symptoms of COVID-19 are not permitted to enter
15                   the Courthouse. See GO 2020-02 for additional information.
16
                 •   Members of the public are required to wear face coverings during security
17                   screening and while they are in public areas of the Courthouse. Anyone who fails
                     to comply with this order will be denied entry to the Courthouse. See
18                   Amended GO 2020-08 for additional information.
19
                 •   All visitors to the courthouse will be required to maintain a social distance of at
20                   least six feet and either wash their hands or use hand sanitizer before entering the
                     courtroom.
21

22               •   Inside the courtrooms, chairs, tables, and microphones that have been utilized will
                     be cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes
23                   to clean the surface areas utilized to their own comfort level as well.
24
                 •   Hearing attendees are encouraged to bring and wear personal protective
25                   equipment including face masks, gloves, or other protective coverings.

26               •   Documents that will be referenced of utilized during a hearing must be emailed to
                     the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
27
                     defendant) at least 24 hours before the hearing.
28
     ORDER RE: IN-PERSON HEARING - 1
            Case 3:19-cr-00059-LRH-WGC Document 30 Filed 09/09/20 Page 2 of 2



1                •   Any necessary signed documents must be filed at least one day before the
                     scheduled hearing as required by General Order 2020-05.
2

3            If you do not feel well, contact the Courtroom Deputy Katie Lynn Ogden (775-686-5758

4    or katie_ogden@nvd.uscourts.gov) immediately to reschedule this hearing or make arrangements
     to attend remotely. DO NOT COME TO THE COURTHOUSE IF YOU ARE
5
     EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or
6
     if you have been in contact with anyone who has been recently diagnosed with a COVID-19
7
     infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies
8
     and procedures.
9
                                                          This is good LRH signature
10           Dated this 9th day of September 2020.
11

12

13

14                                                    United States District Judge Larry R. Hicks
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER RE: IN-PERSON HEARING - 2
